NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted April 11, 2022 *
                                  Decided May 16, 2022

                                          Before

                            DAVID F. HAMILTON, Circuit Judge

                            MICHAEL Y. SCUDDER, Circuit Judge

                            THOMAS L. KIRSCH II, Circuit Judge

No. 21-1193

TRAVIS D. WILLIAMS,                           Appeal from the United States District
     Plaintiff-Appellant,                     Court for the Eastern District of Wisconsin.

      v.                                      No. 1:19-cv-01174-WCG

JAMIE ADAMS, et al.,                          William C. Griesbach,
     Defendants-Appellees.                    Judge.


                                        ORDER

       Travis Williams, a former Wisconsin inmate, appeals the entry of summary
judgment on his claims that, for two years, prison health services staff provided
constitutionally deficient care in treating his myriad conditions and retaliated against
him when he complained. The undisputed facts in the record, however, reveal that the

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1193                                                                       Page 2

defendants provided robust and varied treatment for Williams’s medical conditions.
Because Williams has not presented evidence suggesting that any defendant recklessly
disregarded his medical conditions or retaliated against him for complaining, we
affirm.

       From 2017 to 2019, while Williams was incarcerated at the Wisconsin Secure
Program Facility, he saw Sandra McArdle, a nurse practitioner, as his primary care
provider. McArdle saw him one to two times per week during this time, treating him
for conditions including testicular cysts, breathing and sleeping problems, a disfigured
foot, problems with his ears, and chronic pain from osteoarthritis, joint disease, and
nerve damage. Williams also interacted with two health services managers, Jamie
Adams and Jolinda Waterman, about his medical treatment.

       McArdle first treated Williams’s testicular cysts in 2017. Although an ultrasound
in 2016 revealed several cysts, an offsite urologist recommended against surgical
intervention. So, over the next year and a half, following the advice of urologists,
McArdle ordered lidocaine cream and a jockstrap to mitigate Williams’s scrotal pain,
and ordered further ultrasounds. McArdle also arranged for repeated follow-up
appointments with the urologists. In May 2018, after these interventions failed to
control Williams’s pain, a urologist recommended Williams for testicular surgery.
McArdle ordered the surgery, but it was twice postponed due to circumstances outside
of her control. First, the surgery was rescheduled because Williams was taking blood-
thinning medication for an unrelated condition, and the surgeon recommended waiting
to perform it until Williams stopped taking the medication. Later, it was again
rescheduled because Williams refused to participate in the necessary lab work and
blood draw. McArdle attempted to reschedule the surgery a third time in July 2019, but
administrators at the prison denied her request for approval of the procedure.

      McArdle also was involved in the treatment of Williams’s breathing issues, for
which he was prescribed a CPAP machine. McArdle discontinued the machine in
November 2018 because Williams had not used it for the recommended four hours a
day on any of the last 30 days. After a consultation with a respiratory therapist,
however, McArdle renewed Williams’s CPAP machine, and it was returned to him 15
days after the discontinuation.

       Williams also saw McArdle during this time for his chronic pain. Williams had
several appointments at an offsite pain clinic, and in June 2017, McArdle started
Williams on a pain medication called duloxetine. McArdle increased the dosage to
90 mg over two months. Later, someone at the prison (not McArdle) began giving
No. 21-1193                                                                       Page 3

Williams 120 mg by mistake. When this mistake was discovered, Williams did not
receive any medication for over two weeks. Williams says he suffered serious
withdrawal effects as a result. After the medication was resumed, however, Williams
complained that it was ineffective in treating his pain. He requested to be weaned off
the duloxetine and given something else. Five days later, complying with Williams’s
request, McArdle wrote a prescription to taper Williams off the duloxetine and
eventually to discontinue it. She then prescribed Williams a different pain medication.
In May 2019, corrections officers found a stash of medications, including various pain
medications, in Williams’s cell. Because he appeared to be hoarding medications,
Williams received a conduct report and was found guilty of medication misuse.

       McArdle treated several of Williams’s other conditions as well, but not always in
the manner he preferred. For example, she ordered him orthotic shoes to fit his
disfigured foot, and she referred him for several appointments with offsite podiatrists.
As a result, Williams received pain-relieving injections in his heels, custom orthotics,
and physical therapy. McArdle did not, however, refer Williams for foot surgery.
McArdle also treated Williams’s chronic shoulder pain, including by sending him to
several orthopedists, which resulted in cortisone shots. Williams also suffered from
chronic ear pain and discomfort. Again, McArdle followed the advice of several
specialists. She prescribed creams and drops, had Williams’s ears flushed, and
eventually approved hearing aids.

       Throughout this period, Williams filed numerous health services requests—
sometimes as often as twice a day—communicating his discontent with his treatment
and often making insulting statements to the medical staff. In one request, for example,
he wrote, “You got to be the most stupid person ever created by God.” Despite
Williams’s often abusive language, McArdle continued to evaluate him one to two
times per week, referred him for offsite consultations with specialists, and managed his
pain medications.

       The nursing staff forwarded some of Williams’s requests to the health services
managers, Adams and Waterman, who worked in a primarily administrative role. As
health services managers, Adams and Waterman were responsible for monitoring care
plans, preparing reports, and liaising with other units at the prison and outside
providers. They did not evaluate, treat, or prescribe medications for inmates, nor did
they make referrals, schedule offsite appointments, or approve treatment
recommendations from outside providers. Waterman received some of Williams’s
requests complaining about the discontinuation of his CPAP machine, so she contacted
No. 21-1193                                                                        Page 4

the advanced-care provider, eventually resulting in the machine’s renewal and return to
Williams. Williams also wrote letters to Adams communicating his belief that McArdle
was not providing adequate care. Adams referred to Williams’s medical records and
consulted with medical providers to investigate each issue, and he responded to
Williams to explain the reasons for the discontinuation of certain medications and
denial of appointments with some offsite specialists, among his other complaints.
Adams also met with Williams in person to discuss his concerns.

       Williams then sued Adams, Waterman, and McArdle under 42 U.S.C. § 1983 for
violating his rights under the Eighth and First Amendments. He argued that Adams
and Waterman were deliberately indifferent to his medical conditions, alleging that
they failed to take corrective action when Williams informed them about McArdle’s
alleged mistreatment. Williams also alleged that McArdle was deliberately indifferent
for denying effective treatment for his numerous medical conditions. And he argued
that McArdle had violated his rights under the First Amendment. Williams says
McArdle retaliated against him by refusing treatment and canceling his pain medication
after he complained about her.

       During discovery, Williams moved under Federal Rule of Evidence 706 for the
appointment of an expert witness, contending that as a non-medical professional, he
could not “state with clarity” why McArdle’s treatments were ineffective. The court
denied Williams’s motion, explaining that Rule 706 provided for a court-appointed,
neutral expert to help sort through conflicting evidence but not to benefit a particular
party’s case.

       The district court later granted summary judgment for Adams, Waterman, and
McArdle. Regarding the claims against Adams and Waterman, it ruled that no
reasonable jury could conclude that they were deliberately indifferent to Williams’s
health because they reasonably investigated his complaints and properly deferred to his
providers’ medical judgment. As for McArdle, the court held no reasonable jury could
conclude, based on the record, that she was deliberately indifferent because she
attempted repeatedly to treat Williams’s myriad conditions, often implementing
treatment strategies recommended by specialists. As to the First Amendment claim, the
court found that Williams had not produced evidence that any of McArdle’s treatment
decisions were motivated by his complaints.

     On appeal, Williams first argues that the district court wrongly entered summary
judgment for Adams and Waterman, who, he argues, turned a blind eye to his
complaints about the inadequate care that McArdle was providing. Williams argues
No. 21-1193                                                                       Page 5

that they were deliberately indifferent to his health by refusing to arrange for the
treatments and medications he believed were necessary to alleviate his chronic pain and
other conditions.

       The district court correctly granted summary judgment to Adams and
Waterman. Williams produced no evidence to persuade a reasonable jury that by failing
to respond more proactively to his numerous complaints, the health services managers
knew of and recklessly disregarded a serious medical need. Petties v. Carter, 836 F.3d
722, 728 (7th Cir. 2016). To the contrary, the undisputed facts show that Adams and
Waterman responded to each of Williams’s requests, consulted with medical providers
to investigate his concerns, and met with him in person to address his complaints.
Moreover, as health services managers, Adams and Waterman worked in
administrative roles and had no authority to order specific treatment for Williams.
Although Williams asserts that their sustained inaction resulted in the denial of
necessary care, they were presumptively entitled as administrators to defer to the
professional judgment of medical staff. Eagan v. Dempsey, 987 F.3d 667, 694 (7th Cir.
2021).

       Williams next challenges the district court’s entry of summary judgment for
McArdle on his deliberate-indifference claim. He argues that the court erred by
overlooking evidence that McArdle rendered treatments and medications to Williams
despite knowing them to be ineffective. He says the court failed to acknowledge
evidence that McArdle discontinued his duloxetine medication (despite his request for
a higher dose), delayed his approval for testicular surgery, discontinued his CPAP
machine, and improperly treated his ear, foot, and joint pain.

       Williams has not furnished evidence sufficient to persuade a reasonable jury that
McArdle recklessly disregarded his conditions. See Lewis v. McLean, 864 F.3d 556, 562–63
(7th Cir. 2017). In evaluating whether McArdle was deliberately indifferent to
Williams’s health, we examine the totality of his medical care. See Petties, 836 F.3d at
728. The undisputed facts show that McArdle strived at length to treat Williams’s
numerous conditions. She evaluated him multiple times a week, referred him to
specialists, referred him for testicular surgery, ordered him a jock strap and orthotics,
and prescribed various medications for his pain.

       No reasonable jury could conclude that McArdle was deliberately indifferent to
his medical conditions when she discontinued his pain medication, removed his CPAP,
or referred him for surgery. Regarding the pain medication, the record shows that
McArdle discontinued the duloxetine prescription only after Williams reported that the
No. 21-1193                                                                            Page 6

medication was no longer effective. Williams now says that instead of terminating the
duloxetine prescription, McArdle should have increased his dose. Although Williams
may have preferred that McArdle prescribe a higher dose of the medicine rather than
discontinue it, his disagreement with his provider about his medication is insufficient to
establish deliberate indifference. See Pyles v. Fahim, 771 F.3d 403, 412 (7th Cir. 2014).
Moreover, the discovery of medications stashed in Williams’s cell reflects that he had a
history of failing to take medications as prescribed by McArdle. In any event, McArdle
weaned Williams off the duloxetine at his request in order to prescribe a different pain
medication that might be more effective.

        Nor could a reasonable jury conclude that McArdle was indifferent to Williams’s
need for testicular surgery and the CPAP machine. The record shows she referred him
for surgery once a urologist recommended it, was not involved in its twice being
postponed (which occurred because of risks from Williams’s medications and his later
refusal to take a blood test), and was not part of the administrative group that
eventually denied the surgery in 2019. McArdle followed the advice of offsite specialists
in prescribing several treatments for Williams’s testicular pain before surgery was
recommended, including lidocaine cream and a jockstrap. She discontinued Williams’s
CPAP machine because he failed to use it as prescribed, not because she was indifferent
to his need for it. In fact, the undisputed evidence shows that as soon as a specialist
instructed McArdle that Williams needed the machine, she reinstated it.

        McArdle’s robust treatment of Williams’s other medical concerns, including his
foot, ear, and joint pain, reflects that she was not deliberately indifferent to those
conditions, either. When Williams complained of foot pain, McArdle referred him to a
podiatrist and ordered orthotics in Williams’s requested size. In response to his
complaints of shoulder and joint pain, she ordered appointments with an offsite
orthopedic specialist who performed x-rays and gave Williams cortisone shots in his
shoulders. In each instance, McArdle properly sought the medical advice of specialists
and approved procedures that they believed would treat Williams’s conditions most
effectively. See Petties, 836 F.3d at 729 (taking instructions from a specialist is within the
bounds of competent medical judgment).

       Williams also argues for the first time on appeal that McArdle was deliberately
indifferent to his cardiac issues. He asserts that her discontinuation of his medication to
prevent blood clots resulted in chest pain and a visit to the emergency room. But
because Williams did not argue before the district court that McArdle was deliberately
indifferent to his chest pain or cardiac issues, those arguments are waived on appeal.
No. 21-1193                                                                        Page 7

Duncan Place Owners Ass'n v. Danze, Inc., 927 F.3d 970, 974 (7th Cir. 2019). In any event,
Williams presented no evidence that McArdle was responsible for discontinuing his
blood-clot medication. The evidence also shows that McArdle responded appropriately
to Williams’s complaints of chest pain by referring him to a hematologist and a
cardiologist, and she followed these specialists’ recommendations to refer Williams for
a “tilt table” test and other stress tests. See Petties, 836 F.3d at 729.

        Williams next challenges the entry of summary judgment for McArdle on his
First Amendment retaliation claim. To defeat summary judgment, Williams needed to
offer evidence that (1) he was engaged in activity protected by the First Amendment; (2)
he suffered a deprivation likely to deter future First Amendment activity; and (3) the
First Amendment activity was at least a motivating factor in McArdle’s decision to take
the alleged retaliatory action. Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009).
Williams failed to point to evidence supporting a causal link between McArdle’s
decision to discontinue his duloxetine prescription or her other treatment decisions and
his complaints about her care. See Zimmerman v. Bornick, 25 F.4th 491, 492 (7th Cir. 2022).
Instead, he supports his claim of causation with only speculation. The district court
properly entered summary judgment in McArdle’s favor.

        Finally, Williams challenges the district court’s denial of his motion for court
appointment of an expert witness, arguing that the court improperly disregarded the
fact that Williams is unfamiliar with the “highly technical language” that would shed
light on the defendants’ treatment of his medical conditions. We review for an abuse of
discretion the court’s denial of Williams’s motion under Federal Rule of Evidence 706.
Giles v. Godinez, 914 F.3d 1040, 1053–54 (7th Cir. 2019). This court has previously found
some circumstances in which a district court should consider appointing a neutral
expert to help the court understand important evidence, even when the expert’s opinion
incidentally benefits a party. See Rowe v. Gibson, 798 F.3d 622, 632 (7th Cir. 2015),
rehearing en banc denied by equally divided court, 2015 WL 10767326 (7th Cir. 2015).
But that decision remains firmly within a district court’s broad discretion, see Giles, 914
F.3d at 1053, and a court should ensure that the purpose of the expert’s opinion is to aid
the court, not the party seeking appointment. See Ledford v. Sullivan, 105 F.3d 354, 358–
59 (7th Cir. 1997) (Rule 706 expert may be appointed to “assist the trier-of-fact to
understand the evidence or decide a fact in issue.”). 1 Here, the court appropriately


       1 When a party seeks a court-appointed expert to satisfy a deficiency in the
party’s case, caution is especially warranted. The court may do so in an extraordinary
No. 21-1193                                                                       Page 8

exercised its discretion in determining that a court-appointed expert was unnecessary,
because the evidence in Williams’s medical record was not so complex that it could not
be understood by a layperson. See id.

       For the first time on appeal, Williams says that, in addition to appointing an
expert, the district court also should have appointed him counsel. But Williams did not
move for counsel in the district court, so any argument along those lines is waived. See
Johnson v. Dominguez, 5 F.4th 818, 826 (7th Cir. 2021).

                                                                             AFFIRMED




case, as in Rowe, 798 F.3d at 632, but the court should consider carefully whether
appointing such an expert may undermine the court’s neutrality. Courts should also
consider how the expert will be compensated and the fairness, or lack of fairness, in
ordering one party to bear the cost of compensating an expert whose opinion helps the
other party build her case. See Ledford, 105 F.3d at 360–61.